In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1762V
                                          UNPUBLISHED


    JAMES VAUGHAN,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: February 17, 2021
    v.
                                                                Voluntary dismissal; Order
    SECRETARY OF HEALTH AND                                     concluding proceedings.
    HUMAN SERVICES,

                         Respondent.



                             ORDER CONCLUDING PROCEEDINGS1

       On December 4, 2020, James Vaughan filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa—10 through 342
(the “Vaccine Act”). Petitioner alleges that he suffered a myocobacterial bovis infection
in 2019 from twelve cycles of Bacillus Calmette-Guerin (“BCG”) immunotherapy
treatments received between February 2012 and October 2013. Petition at 1. On
January 13, 2021, an order to show cause issued because BCG immunotherapy
treatments are not listed on the Vaccine Injury Table and, thus, are ineligible for
compensation. On February 12, 2021, Petitioner filed a notice of voluntary dismissal.

      In light of Petitioner’s “notice of dismissal at any time before service of
respondent’s report” pursuant to Vaccine Rule 21(a), this case is dismissed without
prejudice.

IT IS SO ORDERED.

                                                     s/Brian H. Corcoran
                                                     Brian H. Corcoran
                                                     Chief Special Master


1 Although I have not formally designated this Order for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Order will be available
to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this definition,
I will redact such material from public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).